       Case 21-12639-SLM         Doc 52    Filed 07/21/21 Entered 07/21/21 14:57:50             Desc Main
                                           Document Page 1 of 1
    Marie-Ann Greenberg, MAG-1284
    Marie-Ann Greenberg, Standing Trustee
    30 TWO BRIDGES ROAD
    SUITE 330
    FAIRFIELD, NJ 07004-1550
    973-227-2840
    Chapter 13 Standing Trustee
                                                           UNITED STATES BANKRUPTCY COURT
                                                           DISTRICT OF NEW JERSEY
    IN RE:
    KENNETH LARSEN                                         Case No.: 21-12639SLM

                                                           HEARING DATE: 08/11/2021 at 10:00 a.m.




        TRUSTEE'S OBJECTION TO MOTION TO REINSTATE AUTOMATIC STAY



   Marie-Ann Greenberg, the Chapter 13 Standing Trustee by way of objection to Motion to
Reinstate Automatic Stay, respectfully objects as follows:

     There is no certification of the debtor in support of the motion.
     The certification of counsel has no evidentiary weight or support and is merely hearsay.

It is for these reasons that the Motion to Reinstate Automatic Stay should be denied.




Dated: July 21, 2021                                              By:    /S/Marie-Ann Greenberg
                                                                         Marie-Ann Greenberg, Esquire
                                                                         Chapter 13 Standing Trustee
